Ballard Spahr

FAX 216.864.8999

Case 1:19-cv-02960-GBD Document 51 Filed 08/10/20 Page 1 of 2

 

 

 

 

 

 

} USDC SDNY
BbOCUMENT
ny Marker Street, sist Flaor Fi ECTRONKC . Laura E. Krabill
Philadelphia. PA sgraz-ysyy “— AS ALLY FILED Tel: 215.864.8848
TEL. 266.645.8500 poOC éée Fax: 215.864.9756
www ballardspaascom BATE TE EY) — EEE
{
R
August 6, 2020 Ap ; PERE
O Lag The Status
Via ECF 8djourne,y Ontere
2020 to ned fr OM Aug Ces
Honorable George B. Daniels 9: 45 3 een a . 12

Daniel Patrick Moynihan
United States Courthouse
-500 Pearl St.

New York, NY 10007-1312

 

Re: CVI Investments, Inc. v. Mariano, 19-cv-2960 (S.D.N.Y.); Hudson Bay v. Patriot
National, Inc. and Steven Mariano, 16-cv-2767 (S.D.N.Y.)

Dear Judge Daniels:

We represent plaintiff CVI Investments, Inc. (““CVII”’) and are writing on behalf of all parties
to both of the above-referenced actions. A status conference is scheduled before Your
Honor next Wednesday, August 12, 2020. The parties respectfully request that the Court
accept this letter as a status update in lieu of conducting the status conference and that a
further status conference be scheduled for three months from now.

As Your Honor may recall, at the last status conference in these cases held on March 4,
2020, the parties were engaged in written discovery. CVII was negotiating with several third
parties to obtain documents pursuant to subpoenas it had issued. The parties anticipated
scheduling additional depositions after the document discovery was completed. The parties
were hopeful that they could complete discovery on the remaining claims by the end of July
2020.

Almost immediately after that status conference, the coronavirus pandemic caused shut
downs of businesses and stay at home orders to be issued around the country. This caused a
delay in the progress of the parties’ discovery efforts. Then, on April 20, 2020, the Second
Circuit issued a ruling in a related case affirming this Court’s dismissal of claims by Mr.
Mariano against CVII. In light of that ruling, the parties jointly requested, and the Court
ordered, mediation before Magistrate Judge Stewart D. Aaron. The mediation session
occurred on June 9, 2020. The parties did not reach an agreement during the mediation but
have continued to engage in settlement discussions since that time.

DMEAST #40857361 vt

 

 
Case 1:19-cv-02960-GBD Document 51 Filed 08/10/20 Page 2 of 2

Honorable George B. Daniels
August 6, 2020
Page 2

Based on these developments, the parties have not completed discovery in the above-
referenced actions. The parties are continuing to address potential settlement and discussing
the discovery that remains before these cases will be ready for trial. The parties respectfully
request that the Court schedule a further status conference for late October 2020.

We appreciate Your Honor’s continuing attention to these matters.

Respectfully,

Ka CSA

Laura E. Krabill

Cc: All counsel of record (via ecf)

DMEAST #40857361 v1

 
